Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States: Whether the defendant was deprived of due process guaranteed by the Fifth and Fourteenth Amendments thereof in the admission into evidence of the confessions of the defendant and in the admission into evidence of the testimony given by defendant at a prior trial. The Court of Appeals held that the rights of the defendant under the Fifth and Fourteenth Amendments of the Constitution of the United States had not been violated or denied. [See 304 N. Y. 468.]